DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: ribcage mechansim in claims 3-4 and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Paez on 8/31/2021.

The application has been amended as follows: 

Claim 2:	A surgical system for administering a lesion forming treatment to a patient tissue, the system configured for use with a vacuum supply and comprising: a housing having an inner recess having a first wall and a second wall extending parallel to the first wall, a hinge located between the first wall and second wall, the housing configured to permit movement of the first wall and the second wall in apposition to the patient tissue drawn into the inner recess upon application of a vacuum from the vacuum supply; and an ablation element disposed within the housing, wherein the ablation element is adjustable in response to movement of the first wall and the second wall to accommodate a variety of tissue thicknesses, wherein the housing comprises a ribcage mechanism and wherein the ribcage mechanism comprises a plurality of individual ribs, wherein the plurality of individual ribs bend in response to the variety of tissue thicknesses.

Claims 3-4 are cancelled. 

Claim 12:	A surgical system for administering a lesion forming treatment to a patient tissue and configured for use with a vacuum source, the surgical system comprising: a housing having an inner recess and a web assembly, wherein when tissue is drawn into the inner recess upon application of a vacuum from the vacuum source, the web assembly is drawn into the inner recess; and an ablation element coupled to the web assembly, wherein the ablation element is adjustable in response to movement of the web assembly, wherein the housing comprises a ribcage mechanism and wherein the ribcage mechanism comprises a plurality of individual ribs, wherein the plurality of individual ribs bend in response to the thickness of the tissue.

Claims 13-14 are cancelled. 

Reasons for Allowance
Claims 2, 5-12 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claims 2 and 12, no art on record could be found that disclosed: (claim 2) a hinge located between the first wall and second wall, wherein the housing comprises a ribcage mechanism and wherein the ribcage mechanism comprises a plurality of individual ribs, wherein the plurality of individual ribs bend in response to the variety of tissue thicknesses or (claim 12) the web assembly is drawn into the inner recess; and an ablation element coupled to the web assembly and 

The closest prior art found was Wellman (20030069572)

As to claim 2, Wellman discloses: A surgical system for administering a lesion forming treatment to a patient tissue (system of figure 2a-2c), the system configured for use with a vacuum supply (paragraph 0034) and comprising: a housing (40) having an inner recess (where tissue is grabbed, see figure 2c) having a first wall (left wall) and a second wall (right wall) extending parallel to the first wall (see figure 2c), the housing configured to permit movement of the first wall and the second wall in apposition to the patient tissue drawn into the inner recess upon application of a vacuum from the vacuum supply (see figures 2b-2c); and an ablation element disposed within the housing, wherein the ablation element is adjustable in response to movement of the first wall and the second wall to accommodate a variety of tissue thicknesses (paragraph 0039), 
Wellman fails to disclose: a hinge located between the first wall and second wall, wherein the housing comprises a ribcage mechanism and wherein the ribcage mechanism comprises a plurality of individual ribs, wherein the plurality of individual ribs bend in response to the variety of tissue thicknesses.
Examiner notes the mechanism of Wellman acts as a hinge when the housing is able to deform to accommodate the tissue its grasping, however any modification would 

As to claim 12, Wellman discloses: A surgical system for administering a lesion forming treatment to a patient tissue (system of figure 2a-2c) and configured for use with a vacuum source (paragraph 0034), the surgical system comprising: a housing (40) having an inner recess (inside of 40) and a web assembly (distal ends of both sides of 40), wherein when tissue is drawn into the inner recess upon application of a vacuum from the vacuum source (paragraph 0039), wherein the ablation element is adjustable in response to movement of the web assembly (see figures 2b-2c).
Wellman fails to disclose: the web assembly is drawn into the inner recess; and an ablation element coupled to the web assembly and wherein the housing comprises a ribcage mechanism and wherein the ribcage mechanism comprises a plurality of individual ribs, wherein the plurality of individual ribs bend in response to the thickness of the tissue.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jahns (6514250): teaches suction structure
Wang (6475179): teaches ablation/suction


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.